Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01420–KMT


 DAWN SALAZAR, as heir and next of kin of
 DONNA ZUBER, deceased,

       Plaintiff,

v.

 ANDREW SAUL, Commissioner of Social Security,

       Defendant.


                                             ORDER


       Before the court is “Defendant’s Motion for Remand Pursuant to Sentence Four of 42

U.S.C. § 405(g).” ([“Motion”], Doc. No. 51.) Plaintiff has responded in opposition to the

Motion, Defendant has relied, and Plaintiff has sur-replied. ([“Response”], Doc. No. 52;

[“Reply”], Doc. No. 53; [“Sur-Reply”], Doc. No. 56.) For the following reasons, the Motion is

DENIED.

                                 STATEMENT OF THE CASE

I. Procedural History

       On June 7, 2018, Plaintiff Donna Zuber filed this action, pursuant to the Social Security

Act [“the Act”], 42 U.S.C. § 405(g), seeking judicial review of a final decision by Defendant

Andrew Saul, Commissioner of the Social Security Administration [“Commissioner”], denying

her applications for disability insurance benefits [“DIB”], under Title II of the Act, and for
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 2 of 14




supplemental security income [“SSI”], under Title XVI of the Act. (Doc. No. 1.) In her

applications for benefits, both of which were filed on January 13, 2015, Ms. Zuber claimed that

she had been unable to work since November 7, 2014, due to issues affecting her “back” and

“neck.” (Social Security Administrative Record [“AR”], Doc. Nos. 12, 47, at 174-81, 205.) The

Commissioner denied Plaintiff’s applications on March 30, 2015. (AR 83-84.) Ms. Zuber then

successfully requested a hearing before an administrative law judge [“ALJ”], which was held on

March 14, 2017. (AR 849-883.) Following that hearing, the ALJ issued a written decision,

dated May 3, 2017, finding that Ms. Zuber was not disabled through the date of the decision, and

thus, denying her applications for benefits. (AR 817-26.) On March 23, 2018, the Appeals

Council denied Ms. Zuber’s request for review of the ALJ’s decision. (AR 832-37.) That denial

prompted Plaintiff’s request for judicial review. (Doc. No. 1.)

       In the interim, Ms. Zuber was diagnosed with breast cancer, and on September 13, 2016,

she underwent a double mastectomy followed by several months of chemotherapy and

reconstructive surgery. After the cancer eventually metastasized, on April 26, 2018, Ms. Zuber

filed a new round of applications for DIB and SSI. (AR 846.) On May 22, 2018, the SSA’s

Disability Determination Services [“DDS”] rendered a favorable determination as to those

applications, finding Ms. Zuber to be disabled from breast cancer, beginning on April 29, 2017.

(Id.) Given that DDS found Plaintiff to be disabled starting on April 29, 2017, while the ALJ

found Plaintiff to be not disabled through May 3, 2017, the two decisions were in conflict. (Id.)

       Based on the conflicting results of Plaintiff’s separate applications for benefits, on

November 1, 2018, the parties in this civil action filed a joint motion to remand the case for

further administrative proceedings, pursuant to sentence six of 42 U.S.C. § 405(g). (Doc. No.


                                                 2
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 3 of 14




24.) That motion was granted, on November 1, 2018, and the case was then remanded to the

Commissioner. (Doc. No. 25.)

II. Proceedings on Remand

       A. ALJ Hearings

       On remand, the Appeals Council vacated the Commissioner’s previous decision as to

Plaintiff’s initial applications for benefits, and returned the case to the ALJ “to further consider

the evidence, including the additional evidence presented under the subsequent application, and

to make new findings and issue a new decision.” (AR 846-47.) A hearing was then held, on

April 22, 2019, before ALJ Diane S. Davis. (AR 1929-40.) Plaintiff, who had recently entered

hospice care, was not present at the hearing, though her attorney, Thomas Hill, appeared on her

behalf. (AR 1931.)

       At the hearing, the ALJ first stated her impression that the discrepancy between the DDS

disability determination—finding Plaintiff disabled as of April 29, 2017—and the ALJ’s

decision—finding Plaintiff not disabled through May 3, 2017—was attributable to the fact that

DDS “relied on the date that the [ALJ’s] Decision was uploaded into the file rather than the

actual date of the Decision.” (AR 1932.) The ALJ informed Mr. Hill that, because Plaintiff’s

two benefits claims overlapped, and because the Appeals Council did not explicitly limit the

scope of her review, she intended to exercise jurisdiction over both claims. (AR 1932, 1934.)

The ALJ then expressed her belief that DDS erred, when it found that, as of April 29, 2017, Ms.

Zuber’s breast cancer was severe enough to be presumptively disabling. (AR 1933-35.) A few

minutes later, the ALJ paused the hearing so that Mr. Hill could attempt to contact his client via

telephone. (AR 1937-38.) When the hearing resumed, Mr. Hill informed the ALJ that Ms.


                                                  3
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 4 of 14




Zuber had, in fact, succumbed to metastatic breast cancer and died two days earlier, on April 20,

2019. (AR 1938; see AR 1005.) The ALJ, in response to this news, postponed the remainder of

the hearing, so that Ms. Zuber’s attorney could, if necessary, obtain a substitution of parties.

(AR 1938.)

       On May 7, 2019, Plaintiff’s adult daughter, Dawn Salazar, filed a Notice Regarding

Substitution of Party Upon Death of Claimant, requesting that she be substituted as the party of

record for purposes of adjudicating Plaintiff’s claims. (AR 743, 951.) Ms. Salazar’s request was

ultimately approved, and another hearing was then held, on November 14, 2019, again before

ALJ Diane S. Davis. (AR 775-812.) Ms. Salazar appeared and testified at the hearing,

accompanied by her mother’s attorney, Mr. Hill. (AR 777, 788-809.) The ALJ also heard

testimony from a vocational expert. (AR 809-11.)

       At the hearing, Mr. Hill first made opening remarks, stating his position that the April 29,

2017 onset date established by DDS was “correct.,” that there was “no reason to reopen” Ms.

Zuber’s subsequent claim, and that the ALJ should only consider whether Ms. Zuber was

disabled, from the alleged onset date of November 7, 2014, through the established onset date of

April 29, 2017. (AR 783-86.) The ALJ then heard testimony from Ms. Salazar regarding her

mother’s impairments. (AR 788-800.) Ms. Salazar testified that, from 2014 until April of 2017,

she saw Ms. Zuber on a near-daily basis. (AR 788-89.) Ms. Salazar told the ALJ that her

mother suffered from chronic, progressively worsening back pain, caused by a car accident in the

1980s. (AR 789.) She reported that, due to the severity of this condition, her mother “had to

start going to a chiropractor to get her legs realigned” twice each year, “or else it would cause

headaches[,] . . . [or] just like deteriorate her whole body.” (Id.) Ms. Salazar reported that,


                                                  4
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 5 of 14




although her mother did undergo back surgery, the procedure ultimately proved unsuccessful,

and her mother’s symptoms only “got worse.” (AR 790.) Ms. Salazar confirmed that Ms. Zuber

never sought physical therapy, or took “anything stronger” than Ibuprofen or Tylenol, to manage

her pain. (Id.) Ms. Zuber’s daughter testified that her mother also suffered from a “sciatic nerve

problem” in both legs, which was “an ongoing issue all the time,” from which Ms. Zuber “never

really got 100% relief.” (Id.)

       Ms. Salazar further testified to the severity and debilitating effects of the impairments

from which Ms. Zuber suffered. She told the ALJ that Ms. Zuber had always enjoyed shooting

pool and bowling, but that “after 2016 maybe, she stopped doing everything.” (AR 791.) Ms.

Salazar reported that, due to back pain, her mother had difficulty “picking stuff up,” and sitting

for prolonged periods of time, especially in cars. (AR 791, 793.) She likewise reported that,

beginning around the time of Ms. Zuber’s cancer diagnosis, in 2016, Ms. Zuber had difficulty

sleeping, and that, beginning in 2017, Ms. Zuber required a cane to ambulate. (AR 792-93, 796.)

However, Ms. Salazar was unable to attest to any limitations that her mother experienced with

respect to bending, standing, or climbing stairs. (AR 792.)

       Ms. Salazar told the ALJ that her mother, while alive, had lived in a “little ranch house”

with her companion. (AR 794.) She testified that Ms. Zuber was, to the best of her recollection,

able to comfortably move around the house, and help out with household chores, such as dishes

and laundry. (AR 795.) Ms. Salazar likewise reported that, up until the last three to four years

of her life, Ms. Zuber was able to drive a car. (Id.) Ms. Zuber’s daughter told the ALJ that, on a

typical day, her mother would work on jigsaw puzzles, play cribbage, and watch PBS television.

(AR 799.) Ms. Salazar conceded that, despite her claimed impairments, Ms. Zuber was fairly


                                                 5
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 6 of 14




active, and in her words, was “all over, like up and down, up and down.” (Id.) Upon further

questioning by the ALJ, Ms. Salazar also admitted that, in July of 2018, her mother travelled

eight hours by car to attend a family reunion in Sturgis, South Dakota. (AR 800.) However, Ms.

Salazar told the ALJ that Ms. Zuber ultimately “regrett[ed] the whole trip,” because it aggravated

her back and foot pain. (Id.) Ms. Salazar likewise admitted that, in 2016, her mother flew to

Texas for several days to visit her grandchild, though she noted that the trip “took a toll on her.”

(AR 801.)

       B. The ALJ’s November 29, 2019 Decision

       On November 29, 2019, the ALJ issued a written decision in accordance with the

Commissioner’s five step, sequential evaluation process.1 (AR 754-65.) The ALJ determined, at

step one, that Ms. Zuber had not engaged in substantial gainful activity since November 7, 2014.

(AR 757 ¶ 2.) At step two of her analysis, the ALJ found that, since the alleged onset date of

disability, November 7, 2014, Ms. Zuber suffered from three severe impairments: “degenerative


1
  The five-step sequential analysis requires the ALJ to consider whether a claimant: (1) engaged
in substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition that met, or equaled, the severity of a listed impairment; (4) could return to his
past relevant work; and, if not, (5) could perform other work in the national economy. See 20
C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.
1988); see also McCrea v Comm’r of Soc. Sec., 370 F.3d 357, 360 n.3 (3d Cir. 2004) (observing
that the same five-step sequential analysis applies to eligibility determinations for disability
insurance benefits and supplemental security income). It is well-settled that, under this analysis,
the claimant has the burden to establish a prima facie case of disability at steps one through four.
Id. at 751 & n.2. The burden then shifts to the Commissioner, at step five, to show that the claimant
retains sufficient residual functional capacity [“RFC”] to perform work in the national economy,
given his age, education, and work experience. Id. A finding that a claimant is disabled, or not
disabled, at any point in the five-step review is conclusive and terminates the analysis. Casias v.
Sec’y of Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991). To be disabling, the
claimant’s condition must be so functionally limiting as to preclude any substantial gainful activity
for at least twelve consecutive months. 42 U.S.C. § 423(d)(1)(A), (2)(A); see Kelley v. Chater, 62
F.3d 335, 338 (10th Cir. 1995).

                                                  6
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 7 of 14




disc disease of the lumbar spine, lumbosacral neuritis, and breast cancer.” (AR 757 ¶ 3.) The

ALJ likewise found that, since November 6, 2017, Plaintiff suffered from three severe

impairments: “degenerative disc disease of the lumbar spine, lumbosacral neuritis, [and] breast

cancer with metastatis.” (AR 757-58 ¶ 3.) The ALJ also determined that Plaintiff suffered from

several non-severe impairments, including “a body mass index above 30,” “mild to moderate

peripheral artery disease in the left lower extremity,” and “mild right hip osteoarthritis.” (AR

758 ¶ 3.) At step three, the ALJ found that none of Plaintiff’s impairments, alone or in

combination, were presumptively disabling prior to November 6, 2017. (AR 758 ¶ 4.)

       Before reaching step four, the ALJ assessed Ms. Zuber’s residual functional capacity

[“RFC”]. The ALJ found that, prior to November 6, 2017, Ms. Zuber was capable of light work,

subject to the following limitations:

       [S]he could lift and/or carry twenty pounds occasionally and ten pounds frequently.
       She could stand and/or walk for a total of about six hours out of an eight-hour
       workday. She could frequently balance, stoop, kneel, crouch, and crawl. She could
       frequently climb ramps and stairs, but never ladders, ropes, or scaffolds. She could
       not work at heights or around dangerous unprotected machinery.

(AR 758 ¶ 5.)

       In establishing this RFC, the ALJ evaluated Ms. Zuber’s subjective allegations of pain,

the objective medical evidence, the opinion evidence. (AR 758-63.) The ALJ determined that,

while Ms. Zuber’s impairments could reasonably be expected to cause some of the alleged

symptoms, her testimony regarding the intensity, persistence, and limiting effects of her

conditions, prior to November 7, 2017, was “not fully supported” by the objective medical

evidence. (AR 760.) The ALJ concluded, in particular, that portions of Ms. Zuber’s testimony

were contradicted by other evidence in the record. (See, e.g., AR 759 (“The claimant


                                                 7
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 8 of 14




acknowledged being able to drive and shop in grocery stores once per week despite alleging at

the time of her request for [a] hearing that symptoms had become so severe that she no longer

had the ability to drive.”).) The ALJ likewise concluded that the “objective evidence and

treatment history”—though suggestive of “longstanding issues involving [Plaintiff’s] back,

dating back prior to the alleged onset date”—supported a finding that Plaintiff “would have been

able to perform a reduced range of light work through the established onset date when she

developed metathesized cancer and so met a medical listing.” (Id.) In reviewing the objective

medical evidence, the ALJ also found that, after Ms. Zuber was diagnosed with breast cancer in

2016, “her treatment focused on that condition,” and she “did not generally make further

complaints or seek treatment for her back condition.” (AR 761.) In addition, the ALJ concluded

that Plaintiff’s breast cancer “did not meet [Listing] 13.10,” until November 7, 2017, when “a

new cancerous lump was discovered.” (AR 761-62.)

       In her written decision, the ALJ also discussed the medical opinions, giving “partial

weight” to the opinion from a consultative examiner, who examined Ms. Zuber on March 21,

2015, because the examination was conducted “prior to [Ms. Zuber’s] surgery.” (AR 762.) The

ALJ likewise gave “little weight” to three separate opinions from Plaintiff’s treating

chiropractor, because, among other things, the chiropractor was not an acceptable medical

source. (AR 762-63.)

       At step four, the ALJ determined, based on the vocational expert’s testimony, that prior

to November 6, 2017, Ms. Zuber could capably perform her past relevant work as a cashier and

an escort vehicle driver. (AR 763 ¶ 6.) However, the ALJ concluded that, beginning on

November 6, 2017, the severity of Plaintiff’s breast cancer satisfied the criteria of SSA Listing


                                                 8
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 9 of 14




13.10C. (AR 764 ¶ 7.) The ALJ likewise found that, as of November 6, 2017, Plaintiff’s

allegations regarding her symptoms and limitations were “consistent with the evidence.” (Id.)

For those reasons, the ALJ concluded that, prior to November 6, 2017, Ms. Zuber was not under

a “disability,” as defined by the Act, “but became disabled on that date and has continued to be

disabled through the date she passed away on April 20, 2019.” (AR 764 ¶ 8.)

       At the end of the decision, the ALJ concluded that DDS had made “an error,” when it

“found disability in the subsequent application that overlaps with the findings in this current

case.” (AR 764.) The ALJ conjectured, based on her “review[] [of] this matter,” that DDS

improperly “backdated” its disability finding with respect to Plaintiff’s second claim “to

approximately five months prior to the discovery of her recurrent cancer,” so as “to account for

the five month period prior to [DIB] benefits becoming payable.” (Id.) However, given that this

“error” was solely attributable to DDS, the ALJ recommended “a compassionate allowance,”

pursuant to which Ms. Zuber’s estate would not be obligated “to return any overpayment accrued

during this five-month period.” (Id.)

III. Post-Remand Proceedings

       Following the issuance of the ALJ’s decision, on March 26, 2020, this court granted Ms.

Salazar’s motion to reopen the case, and to be substituted as Plaintiff, with respect to Ms.

Zuber’s DIB claim only. (Doc. Nos. 27, 32, 34.) Upon the case’s reopening, on September 4,

2020, the Commissioner filed the Administrative Record. (Doc. No. 47.) Ms. Salazar, now

substituted as Plaintiff, filed her Opening Brief roughly six weeks later, challenging the ALJ’s

November 29, 2019 decision on numerous grounds. (Doc. No. 48.)




                                                 9
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 10 of 14




        On December 11, 2020, the Commissioner responded to Ms. Salazar’s Opening Brief by

 filing the present Motion, asking to remand this case for further administrative proceedings,

 pursuant to sentence four of 42 U.S.C. § 405(g). (Mot. 1.) In the Motion, the Commissioner

 states that, if the case is remanded, “the Appeals Council will instruct the ALJ to reconsider

 whether the conditions to reopen Ms. Zuber’s subsequent Title II claim are met, consistent with

 20 C.F.R. §§ 404.987 and 404.989(a)(3).” (Id.) The Commissioner explains that, upon remand,

 “[i]f the claim is reopened, the ALJ will adjudicate the entire period at issue, and should obtain

 medical expert evidence to determine the date when Ms. Zuber’s cancer met or equaled the

 Listings.” (Id.) Defendant likewise stated that, “[i]f the claim is not reopened, the ALJ will only

 adjudicate the claim through April 28, 2017.” (Id.) According to the Commissioner, “[t]he ALJ

 will articulate these findings in a new decision.” (Id.)

        On December 24, 2020, Ms. Salazar filed a response to the Commissioner’s Motion,

 arguing that his request for a remand under sentence four is “premature.” (Resp. 2.) Ms. Salazar

 contends, specifically, that such a remand is appropriate, only after the court has made a

 substantive ruling on the merits of this case. (Id.) In addition, Ms. Salazar objects to “the scope”

 of the present Motion, arguing that the Commissioner’s claimed basis for remand “is no different

 from the Appeal’s Council’s instructions to the ALJ in the first remand.” (Id.) In addition, Ms.

 Salazar argues that the Motion “does not identify which aspects of the November 2019 ALJ

 decision the Commissioner cannot defend, and offers no specific reasons to support his request

 for remand.” (Id. at 4.) Ms. Salazar is adamant that “the specific issue of [Ms. Zuber’s] onset

 date need only be reviewed in [the] context of her 2014 claims only, and not her subsequent

 application.” (Id. at 5.) Plaintiff contends, for those reasons, that the court should remand the


                                                  10
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 11 of 14




 case under sentence six, and “limit the Commissioner’s administrative action to reevaluation of

 the evidence prior to April 29, 2017, and include instructions that the Commissioner’s

 determination[,] that [Ms. Zuber] became disabled on April 29, 2017, must be left undisturbed

 and not be subject to re-adjudication.” (Id. at 6.) Ms. Salazar argues, in the alternative, that the

 court should “reverse the Commissioner’s decision and remand the case to the Commissioner for

 immediate payment of benefits on Ms. Zuber’s 2014 disability claims from the date [the] alleged

 disability began.” (Id.)

                                             ANALYSIS

        Section 405(g), which governs judicial review of final decisions made by the

 Commissioner, authorizes only two types of remand orders: (1) those made pursuant to sentence

 four; and (2) those made pursuant to sentence six. Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th

 Cir. 1994); see 42 U.S.C. § 405(g). “These are the only kinds of remand available.” Tower v.

 Barnhart, 89 F. App’x 186, 187 (10th Cir. 2004) (citing Melkonyan v. Sullivan, 501 U.S. 89, 99

 (1991)).

        Sentence four, by its terms, authorizes a court to enter “a judgment affirming, modifying,

 or reversing the decision of the Commissioner of Social Security, with or without remanding the

 case for a rehearing.” 42 U.S.C. § 405(g). “A sentence four remand is therefore proper

 whenever the district court makes a substantive ruling regarding the correctness of a decision of

 the Commissioner and remands the case in accordance with such a ruling.” Buckner v. Apfel,

 213 F.3d 1006, 1010 (8th Cir. 2000) (citing Melkonyan, 501 U.S. at 98); see Tower, 89 F. App’x

 at 188 (“The Supreme Court has held that a district court’s remand order did not qualify under




                                                  11
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 12 of 14




 sentence four because it did not make any substantive ruling.”) (internal quotation marks

 omitted).

        Alternatively, pursuant to the sixth sentence of 42 U.S.C. § 405(g), the court may remand

 the case, without ruling on the merits, in either of two scenarios: (1) the Commissioner requests a

 remand, for “good cause,” prior to filing an answer; or (2) “new” and “material” evidence is

 produced, and there is “good cause” for failing to incorporate the evidence into the earlier

 proceeding. Nguyen, 43 F.3d at 1403 (citing 42 U.S.C. § 405(g)). “The first of these situations

 distinguishes a sentence six remand from a sentence four remand based on timing, while the

 second situation does so based on substance.” Buckner, 213 F.3d at 1010; see Melkonyan, 501

 U.S. at 98 (noting that sentence six authorizes an “entirely different kind of remand” than

 sentence four).

        Here, the Commissioner requests a remand prior to this court’s ruling on the substance of

 Ms. Zuber’s disability claim. As such, a remand under sentence four would be improper. See

 Greene v. Astrue, No. 10-4087-JTM, 2011 WL 2671313, at *3 (D. Kan. July 8, 2011) (finding a

 sentence four remand to be inappropriate for that reason); Krishnan v. Barnhart, 328 F.3d 685,

 692 (D.C. Cir. 2003) (“The district court made no ruling on the correctness of SSA’s decision,

 which is a necessary prerequisite to a sentence-four remand[.]”); accord Melkonyan, 501 U.S. at

 98; see Shalala v. Schaefer, 509 U.S. 292, 297 (1993) (stating that “[i]mmediate entry of

 judgment” is “the principal feature that distinguishes a sentence-four remand from a sentence-six

 remand”).

        Nor does this case present either of the two circumstances required for remand under

 sentence six. “Sentence-six remands may be ordered in only two situations: where the


                                                 12
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 13 of 14




 [Commissioner] requests a remand before answering the complaint, or where new, material

 evidence is adduced that was for good cause not presented before the agency.” Shalala, 509 U.S.

 at 297 n.2 (citing 42 U.S.C. § 405(g)). Here, the Commissioner, by filing the Administrative

 Record, has already answered the Complaint. (Doc. No. 47); see D.C.COLO.LAPR 10.2(a)(2)

 (“As an answer to the complaint, the Commissioner shall file a certified copy of the transcript of

 the relevant administrative record and any affirmative defense, which if not then filed, shall be

 waived.”). And, neither the Commissioner, nor Ms. Salazar, has proffered evidence that is

 “new” and “material.” (See Reply 2.) Accordingly, remand under sentence six is also improper.

        Finally, in her Response, Ms. Salazar asks the court to “reverse the Commissioner’s

 decision and remand the case to the Commissioner for immediate payment of benefits on Ms.

 Zuber’s 2014 disability claims from the date [the] alleged disability began.” (Resp. 5-6.) Ms.

 Salazar is adamant that such relief “is appropriate [because] additional fact finding would serve

 no useful purpose.” (Id. at 5.) Ms. Salazar also emphasizes that “it has been over six years since

 Ms. Zuber filed her 2014 disability application and she died while waiting for the Commissioner

 to properly adjudicate her claim.” (Id. at 6.) However, Ms. Salazar makes no attempt to show

 that substantial and uncontradicted evidence in the record, as a whole, establishes that Ms. Zuber

 was disabled, as of her alleged onset date, November 7, 2014. See Gilliland v. Heckler, 786 F.2d

 178, 184 (3rd Cir. 1986) (stating that the decision to direct the immediate award of benefits

 “should be made only when the administrative record of the case has been fully developed and

 when substantial evidence on the record as a whole indicates that the Claimant is disabled and

 entitled to benefits”); see also Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006)




                                                 13
Case 1:18-cv-01420-KMT Document 57 Filed 03/05/21 USDC Colorado Page 14 of 14




 (“Whether or not to award benefits is a matter of our discretion.”). As such, a remand for the

 immediate award of benefits is not appropriate, either.

        Accordingly, it is

        ORDERED that “Defendant’s Motion for Remand Pursuant to Sentence Four of 42

 U.S.C. § 405(g)” (Doc. No. 51) is DENIED.

        Dated this 5th day of March, 2021.




                                                 14
